Case
Case8:17-ap-01068-MW
     8:17-bk-10265-MW Doc
                      Doc103
                          37 Filed
                               Filed04/27/20
                                     10/25/19 Entered
                                               Entered04/27/20
                                                       10/29/1916:01:22
                                                                15:31:55 Desc
                                                                         Desc
                       Main Document     Page 1 of 3
Case
Case8:17-ap-01068-MW
     8:17-bk-10265-MW Doc
                      Doc103
                          37 Filed
                               Filed04/27/20
                                     10/25/19 Entered
                                               Entered04/27/20
                                                       10/29/1916:01:22
                                                                15:31:55 Desc
                                                                         Desc
                       Main Document     Page 2 of 3
Case
Case8:17-ap-01068-MW
     8:17-bk-10265-MW Doc
                      Doc103
                          37 Filed
                               Filed04/27/20
                                     10/25/19 Entered
                                               Entered04/27/20
                                                       10/29/1916:01:22
                                                                15:31:55 Desc
                                                                         Desc
                       Main Document     Page 3 of 3
